DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed January 22, 2021. As directed by the amendment: Claims 1, 4, 5, and 10 have been amended. Claim 6 has been cancelled. Claims 1-5 and 7-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al. (US 2009/0318925), herein referred to as Campion, and in view of Marks et al. (US 2012/0289816), herein referred to as Marks.
Regarding claim 1, Campion discloses a method for delivering a bone graft material (¶1) to a surgical site in a patient (¶1) comprising gripping a bone graft injector assembly (Abstract and figure 1) with a first hand of a user (manually operable by a user, ¶7), the bone graft injector assembly (Abstract and figure 1) including a handle (4, 5), a ratchet assembly (14), a delivery tube assembly (2) configured to (i.e. capable of) store the bone graft material therein (¶33), and a plunger assembly (23) operably coupled to the handle (4, 5) and the ratchet assembly (14) and configured to (i.e. capable of) move through the delivery tube assembly (2) (Abstract).
Yet, Campion lacks a detailed description on the steps of creating an incision in a skin of the patient, inserting an access portal through the incision in the skin of the patient; advancing the bone graft injector assembly through the access portal toward the surgical site, manipulating the access portal with a second hand of the user to change a position of the access portal while the first hand of the user is gripping the bone graft injector assembly, while the access portal is in the patient, and while the bone graft injector assembly is positioned within the access portal.
However, Marks teaches the steps of creating an incision in a skin of the patient (see figure 17A below), inserting an access portal (102) through the incision in the skin of the patient (see figure 17A below), advancing an instrument (104) through the access portal (102) toward the surgical site (figure 17A), manipulating the access portal (102) (¶129) with a second hand of the user (¶129) to change a position of the access portal 

    PNG
    media_image1.png
    722
    554
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Campion’s method having a bone injector assembly (instrument) with the steps of creating an incision in a skin of the patient, inserting an access portal through the incision in the skin of the patient, advancing the instrument through the access portal toward the surgical site, 
Thus, the modified Campion’s method has the steps of advancing the bone graft injector assembly (figure 1 of Campion) through the access portal (102 of Marks) toward the surgical site, expelling a first amount of the bone graft material (¶33 of Campion) from the delivery tube assembly (2 of Campion) using the first hand gripping the bone graft injector assembly (2 of Campion).
Regarding claim 7, the modified Campion’s method has wherein expelling the first amount of the bone graft material from the delivery tube assembly using the first hand gripping the bone graft injector assembly includes moving a first arm of the handle (5 of Campion) toward a second arm of the handle (4 of Campion) while the first hand of the user grips the handle (¶7 of Campion).
Regarding claim 8, the modified Campion’s method has wherein moving the first arm of the handle (5 of Campion) toward the second arm of the handle (4 of Campion) drives plunger assembly (23 of Campion) distally through the delivery tube assembly (2 of Campion) (Abstract of Campion).
Regarding claim 9, the modified Campion’s method has wherein moving the first arm of the handle toward the second arm of the handle drives the ratchet assembly (14 
Regarding claim 10, the modified Campion’s method has wherein the plunger assembly includes a distal plunger tip (considered as a portion of element 23 of Campion) that contacts the bone graft material as the plunger assembly is driven distally through the delivery tube assembly (2 of Campion) (Abstract of Campion).
Regarding claim 12, the modified Campion’s method has further comprising expelling a second amount of the bone graft material (considered as another portion of the bone graft material) from the delivery tube assembly (2 of Campion) using the first hand gripping the bone graft injector assembly (¶7 of Campion).

Claims 2, 3, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion and Marks as applied to claim 1 above, and further in view of Simonson (US 2003/0083688).
Regarding claims 2, 3, the modified Campion’s method discloses all the features/elements as claimed but lacks further comprising dilating the incision after creating the incision and before inserting the access portal through the incision and wherein dilating the incision includes use of sequential dilators.
However, Simonson teaches the steps of dilating an incision after creating the incision (14) and before inserting an access portal (30) through the incision (¶33) and wherein dilating the incision includes use of sequential dilators (elements 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method 
Regarding claim 14, the modified Campion’s method discloses all the features/elements as claimed but lacks a detailed description on wherein the surgical site is a facet joint of a spine of the patient.
However, Simonson teaches a surgical site is a facet joint of a spine of the patient (¶7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with wherein the surgical site is a facet joint of a spine of the patient as taught by Simonson, since such a modification would allow the surgeon to specifically treat the spine region of a patient.
Regarding claim 18, the modified Campion’s method discloses all the features/elements as claimed but lacks further comprising removing the access portal from the incision in the skin of the patient after expelling the first amount of the bone graft.
However, it is obvious that after expelling the first amount of the bone graft, the surgeon would want to remove the access portal from the incision in the skin of the patient because the surgeon is finished using the bone graft injector assembly and ready for another step that doesn’t require using the bone graft injector assembly.
. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion and Marks as applied to claim 1 above, and further in view of Walker et al. (US 2011/0218513), herein referred to as Walker.
Regarding claims 4, 5, the modified Campion’s method discloses all the features/elements as claimed including loading the delivery tube assembly (2 of Campion) with the bone graft (Abstract of Campion) and the step of creating the incision in the skin of the patient (see figure 17A of Marks above). Yet, the modified Campion’s method lacks the steps further comprising loading the delivery tube assembly with bone graft material prior to/after creating the incision in the skin of the patient.
However, Walker teaches the step of further comprising a delivery chamber (300) may be replaced or reloaded to deliver additional charges of biological material (¶54, ¶55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with the step of further loading the delivery tube assembly with the bone graft material 
In addition, the Examiner notes that the step of loading the delivery tube assembly with the bone graft material prior to or after creating an incision is considered as obvious steps as a surgeon would want to load the delivery tube with bone graft material before creating an incision to minimize the time and steps it would take after an incision has been created to prevent infection and a surgeon would want to further load the delivery tube assembly with bone graft material after creating an incision to deliver additional bone graft material that may be needed to the surgical site.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with the steps further comprising loading the delivery tube assembly with bone graft material assembly prior to/after creating the incision in the skin of the patient, since a surgeon would want to load the delivery tube with bone graft before creating an incision to minimize the time and steps it would take after an incision has been created to prevent infection and a surgeon would want to further load the delivery tube assembly with bone graft after creating an incision to deliver additional bone graft material that may be needed to the surgical site.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion and Marks as applied to claims above, and further in view of Kay et al. (US 2005/0113762), herein referred to as Kay.

However, Kay teaches a distal plunger tip (18) is formed of a first material (e.g. rubbery Silicone, ¶12), and a shaft of the plunger assembly (16) is formed of a second material (e.g. stainless steel, ¶12) different than the first material (¶12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method having a plunger with wherein the distal plunger tip is formed of a first material, and a shaft of the plunger assembly is formed of a second material different than the first material as taught by Kay, since such a modification would wipe the interior cannula wall of viscous material and maintains the pressure on the viscous material forward of the rod (¶13).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion and Marks as applied to claim 1 above, and further in view of Bagga et al. (US 2004/0092946), herein referred to as Bagga.
Regarding claim 13, the modified Campion’s method discloses all the features/elements as claimed including the step of removing the instrument (104 of Marks) from the access portal (102 of Marks) (figure 17B of Marks) but lacks the step of inserting a tamping device into the access portal, and tamping the first amount of bone 
Furthermore, Bagga teaches a tamping device (104) and tamping a first amount of bone graft material (¶62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with a tamping device as taught by Bagga, since such a device may compress bone creating/enlarging a space to receive injectable material (¶65).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion and Marks as applied to claims above, and further in view of Mirza et al. (US 2010/0228085), herein referred to as Mirza.
Regarding claims 15, 16, 17, the modified Campion’s method discloses all the features/elements as claimed but lacks further comprising inserting a cutting tool through the access portal prior to expelling the first amount of bone graft material, wherein the cutting tool is a rasp, and further comprising preparing a bone of the spine with the cutting tool prior to expelling the first amount of bone graft material. Yet, Marks teaches it is contemplated that a wide range of surgical devices may be inserted into an access portal (102) (¶138).
Furthermore, Mirza teaches inserting a cutting tool (rasp) (110) through an access portal (10) (¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method 
In addition, the Examiner notes that it would be obvious for a surgeon to prepare a bone of the spine with a cutting tool prior to expelling the first amount of bone graft material in order for the bone graft material to be inserted into the target site.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with the step of inserting a cutting tool through the access portal prior to expelling the first amount of bone graft material and further comprising preparing a bone of the spine with the cutting tool prior to expelling the first amount of bone graft material, since such steps would allow the surgeon to scrape the tissue at the operating site before the bone graft material is inserted into the target site.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion, Marks, Simonson as applied to claims above, and further in view of Perez-Cruet (US 2007/0270896).
Regarding claims 19, 20, the modified Campion’s method discloses all the features/elements as claimed but lacks a detailed description on further comprising implanting a pedicle screw into the spine of the patient after removing the access portal from the incision and wherein implanting the pedicle screw into the spine includes inserting the pedicle screw through the incision.
However, Perez-Cruet teaches implanting a pedicle screw (80) into a spine of the patient (figure 9) after removing an access portal (78) from the incision (¶35, figures 8 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Campion’s method with the steps of implanting a pedicle screw into a spine of the patient after removing the access portal from the incision and wherein implanting the pedicle screw into the spine includes inserting the pedicle screw through the incision as taught by Perez-Cruet, since such a modification would facilitate spinal fusion (Abstract).

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 5-7, under 35 U.S.C. 103, of the Remarks are directed to the amended claim 1 and the reference Simonson. Thus, the Examiner has relied upon the combination of references (e.g. Campion in view of Marks) to teach applicant’s amended features, see Office Action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salvas et al. (US 2012/0245426) teaches in ¶4 that using one hand to stabilize a cannula while using the other hand to insert an instrument in a cannula is well known. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775